            Case 1:20-cv-01572-N/A Document 4            Filed 09/18/20     Page 1 of 25




                 UNITED STATES COURT OF INTERNATIONAL TRADE

________________________________________________
                                                :
PELOTON INTERACTIVE, INC,                       :
                                                :
                  Plaintiff,                    :
                                                :
                  v.                            :                    Court No. 20-01572
                                                :
UNITED STATES OF AMERICA;                       :
OFFICE OF THE UNITED STATES TRADE               :
REPRESENTATIVE; ROBERT E. LIGHTHIZER, U.S. :
TRADE REPRESENTATIVE; U.S. CUSTOMS &            :
BORDER PROTECTION; MARK A. MORGAN, U.S.         :
CUSTOMS & BORDER PROTECTION ACTING              :
COMMISSIONER,                                   :
                                                :
                  Defendants.                   :
________________________________________________:

                                          COMPLAINT

       Plaintiff Peloton Interactive, Inc. (“Peloton” or “Plaintiff”), by and through its

undersigned attorneys, alleges and states as follows:

       1.       This action concerns Defendants’ unlawful imposition of tariffs on $500 billion in

imports from China to be paid by U.S. importers and consumers. This Complaint focuses on

Defendants’ imposition of certain tariffs beyond the scope of the relevant statutory authorization.

       2.       The Trade Act of 1974 (“Trade Act”) delineates clear limits on the economic

measures that may lawfully be taken under its authority. Defendants initiated tariffs against

goods from China based on an investigation by the Office of the United States Trade

Representative (“USTR”), in which USTR reviewed China’s unfair intellectual property policies

and practices pursuant to Section 301 of the Trade Act (19 U.S.C. § 2411). Section 304 of the

Trade Act (19 U.S.C. § 2414) required USTR to determine what action to take, if any, within 12

months after initiation of that investigation. USTR issued two rounds of tariffs (known as List 1
                                                 -1-
            Case 1:20-cv-01572-N/A Document 4             Filed 09/18/20      Page 2 of 25




and List 2) under the findings of the investigation, affecting $50 billion in imports. Subsequently,

and after the time limit required by the Trade Act, USTR issued new tariffs on an additional

$500 billion of imports from China, known as List 3 and List 4. Section 307 of the Trade Act (19

U.S.C. § 2417) does not permit USTR to expand the imposition of tariffs to other imports from

China for reasons untethered to the unfair intellectual property policies and practices it originally

investigated under Section 301. USTR issued List 3 and List 4 tariffs in response to China’s

retaliatory duties and other unrelated issues, stating that the List 1 and List 2 tariffs were “no

longer appropriate.” But the relevant provisions of the Trade Act (19 U.S.C. § 2417) do not

permit USTR to expand the imposition of tariffs to other imports from China for reasons

untethered to the unfair intellectual property policies and practices it originally investigated

under Section 301. Rather, § 2417 permits USTR only to delay, taper, or terminate the actions it

has already taken, and not to increase them more than ten-fold as Defendants did in this matter.

       3.       In addition, the arbitrary manner in which Defendants implemented the List 3 and

List 4 tariff actions violates the Administrative Procedure Act (“APA”). As discussed below,

USTR (1) failed to provide sufficient opportunity for comment; (2) failed to consider relevant

factors when making its decision; and (3) failed to connect the record facts to the actions it took.

       4.       Accordingly, for these reasons, which are set forth in greater detail below, the

Court should set aside Defendants’ actions as ultra vires and otherwise contrary to law, and

further order Defendants to refund (with interest) any duties paid by Plaintiff pursuant to List 3

and List 4.

                                         JURISDICTION

       5.       The Court possesses subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1581(i)(1)(B), which confers “exclusive jurisdiction” to the Court over “any civil action

                                                  -2-
               Case 1:20-cv-01572-N/A Document 4           Filed 09/18/20      Page 3 of 25




commenced against the United States, its agencies, or its officers, that arises out of any law of

the United States providing for . . . tariffs, duties, fees, or other taxes on the importation of

merchandise for reasons other than the raising of revenue.” 28 U.S.C. § 1581(i)(1)(B).

                                               PARTIES

          6.       Plaintiff Peloton is a Delaware corporation with its headquarters located at 125

West 25th Street, 11th Floor, New York, NY 10001. Peloton is an American exercise equipment

and media company, and an importer and seller of, inter alia, exercise bikes, exercise bike

accessories, and related products. Peloton employs over 3,500 individuals, most of whom are

based in the United States, and generated more than $1.84 billion in annual revenue in its fiscal

year that ended June 30, 2020.

          7.       Between September 2018 and September 2020, Peloton has made numerous

entries of products classified under multiple HTSUS subheadings, which are subject to the

additional ad valorem duties under List 3 and List 4.

          8.       Defendant United States of America received the disputed tariffs and is the

statutory defendant under 5 U.S.C. § 702 and 28 U.S.C. § 1581(i)(1)(B).

          9.       USTR is an executive agency of the United States charged with investigating a

foreign country’s trade practices under Section 301 of the Trade Act and implementing

“appropriate” responses, subject to the direction of the President. USTR conducted the Section

301 investigation at issue and made numerous decisions regarding List 3 and List 4.

          10.      Ambassador Robert Lighthizer currently holds the position of USTR and serves

as the director of USTR. In these capacities, he made numerous decisions regarding List 3 and

List 4.



                                                   -3-
             Case 1:20-cv-01572-N/A Document 4                    Filed 09/18/20        Page 4 of 25




           11.      Defendant Mark A. Morgan is the Acting Commissioner of CBP. In this capacity,

he oversees CBP’s collection of duties paid by Plaintiff under List 3 and List 4.

                                                   STANDING

           12.      Peloton has standing to sue because it is “adversely affected or aggrieved by

agency action within the meaning of” the APA. 5 U.S.C. § 702; see 28 U.S.C. § 2631(i) (“Any

civil action of which the Court of International Trade has jurisdiction . . . may be commenced in

the court by any person adversely affected or aggrieved by agency action within the meaning of

Section 702 of title 5.”). Tariffs imposed by Defendants pursuant to List 3 and List 4 adversely

affected and aggrieved Peloton because to date it was required to pay an amount not less than

$3,985,420.22 of these unlawful duties. 1 Further, Peloton has absorbed the cost of these unlawful

duties to limit the impact on customers and to remain competitively positioned in the market,

without increasing its prices to U.S. consumers.

                                      TIMELINESS OF THE ACTION

           13.      A plaintiff must commence an action under 28 U.S.C. § 1581(i)(1)(B) “within

two years after the cause of action first accrues.” 28 U.S.C. § 2636(i).

           14.      The instant action contests actions taken by Defendants that resulted in List 3 and

List 4. Plaintiff’s claim accrued at the earliest on September 21, 2018, when USTR published

notice of List 3 in the Federal Register. Notice of Modification of Section 301 Action: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 47,974 (Sept. 21, 2018). USTR published notice of List 4 in the




1
    We note that Peloton has filed post-summary corrections (“PSCs”) for certain entries subject to the List 4
          exclusion for parts and accessories for the exercise machines of subheading 9501.91.0030. If refunded,
          these PSCs would amount to $682,665.06 in duties paid on the qualifying parts and accessories over the
          last year.
                                                         -4-
           Case 1:20-cv-01572-N/A Document 4             Filed 09/18/20     Page 5 of 25




Federal Register on August 20, 2019. Notice of Modification of Section 301 Action: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 84 Fed. Reg. 43,304 (Aug. 20, 2019). Plaintiff has therefore timely filed this action.

                                       RELEVANT LAW

          15.   Section 301 of the Trade Act authorizes USTR to investigate a foreign country’s

trade practices. 19 U.S.C. § 2411(b). If the investigation reveals an “unreasonable or

discriminatory” practice, USTR may take “appropriate” action, such as imposing tariffs on

imports from the country that administered the unfair practice. Id. § 2411(b), (c)(1)(B).

          16.   Section 304 of the Trade Act requires USTR to determine what action to take, if

any, within 12 months after the initiation of the underlying investigation. Id. § 2414(a)(1)(B),

(2)(B).

          17.   Section 307 of the Trade Act (in pertinent part) allows USTR to “modify or

terminate” an action taken pursuant to Section 301 of the Trade Act either when the “burden or

restriction on United States commerce” imposed by the investigated foreign country’s practice

has “increased or decreased” or when the action “is no longer appropriate.” Id. § 2417(a)(1)(B),

(C).

                                   PROCEDURAL HISTORY

I.        USTR’s Investigation

          18.   On August 14, 2017, President Trump directed Ambassador Lighthizer to

consider initiating a targeted investigation pursuant to Section 301(b) of the Trade Act

concerning China’s laws, policies, practices, and actions related to intellectual property,

innovation, and technology:

                The United States is a world leader in research-and-development-
                intensive, high-technology goods. Violations of intellectual
                                               -5-
         Case 1:20-cv-01572-N/A Document 4              Filed 09/18/20     Page 6 of 25




               property rights and other unfair technology transfers potentially
               threaten United States firms by undermining their ability to compete
               fairly in the global market. China has implemented laws, policies,
               and practices and has taken actions related to intellectual property,
               innovation, and technology that may encourage or require the
               transfer of American technology and intellectual property to
               enterprises in China or that may otherwise negatively affect
               American economic interests. These laws, policies, practices, and
               actions may inhibit United States exports, deprive United States
               citizens of fair remuneration for their innovations, divert American
               jobs to workers in China, contribute to our trade deficit with China,
               and otherwise undermine American manufacturing, services, and
               innovation.

Addressing China’s Laws, Policies, Practices, and Actions Related to Intellectual Property,

Innovation, and Technology, 82 Fed. Reg. 39,007 (Aug. 17, 2017).

       19.     On August 18, 2017, USTR formally initiated an investigation into “whether acts,

policies, and practices of the Government of China related to technology transfer, intellectual

property, and innovation are actionable under [Section 301(b) of] the Trade Act.” Initiation of

Section 301 Investigation; Hearing; and Request for Public Comments: China’s Acts, Policies,

and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 82 Fed.

Reg. 40,213 (Aug. 24, 2017).

       20.     On March 22, 2018, USTR released a report announcing the results of its

investigation. OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Findings of

the Investigation Into China’s Acts, Policies, And Practices Related to Technology Transfer,

Intellectual Property, and Innovation Under Section 301 of The Trade Act of 1974 (Mar. 22,

2018), available at https://ustr.gov/sites/default/files/Section%20301%20FINAL.PDF. USTR

found that certain “acts, policies, and practices of the Chinese government related to technology

transfer, intellectual property, and innovation are unreasonable or discriminatory and burden or

restrict U.S. commerce.” Id. at 17. USTR based its findings on (1) China’s use of foreign

                                                -6-
         Case 1:20-cv-01572-N/A Document 4               Filed 09/18/20     Page 7 of 25




ownership restrictions, foreign investment restrictions, and administrative licensing and approval

processes to pressure technology transfers from U.S. to Chinese companies, id. at 45; (2) China’s

use of licensing processes to transfer technologies from U.S. to Chinese companies on terms that

favor Chinese recipients, id. at 48; (3) China’s facilitation of systematic investment in, and

acquisition of, U.S. companies and assets by Chinese entities to obtain technologies and

intellectual property for purposes of large-scale technology transfer, id. at 147; and (4) China’s

cyber intrusions into U.S. computer networks to gain access to valuable business information, id.

at 171. USTR did not quantify the burden or restriction imposed on U.S. commerce by the

investigated practices.

       21.     On the same date, USTR published a “Fact Sheet” stating that “[a]n interagency

team of subject matter experts and economists estimates that China’s policies result in harm to

the U.S. economy of at least $50 billion per year.” OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, Section 301 Fact Sheet (Mar. 22, 2018), available at

https://ustr.gov/about-us/policy-offices/press-office/fact-sheets/2018/march/Section-301-fact-

sheet. USTR also indicated that, consistent with a directive from President Trump, it would

“propose additional tariffs” of 25% ad valorem “on certain products of China, with an annual

trade value commensurate with the harm caused to the U.S. economy resulting from China’s

unfair policies.” Id.; see Actions by the United States Related to the Section 301 Investigation of

China’s Laws, Policies, Practices, or Actions Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 13,099 (Mar. 27, 2018) (President Trump’s directive).

II.    List 1 and List 2

       22.     Within the 12-month statutory deadline from the initiation of the investigation in

August 2017, see 19 U.S.C. § 2414(a)(2)(B), Defendants undertook a series of actions to remedy

                                                 -7-
         Case 1:20-cv-01572-N/A Document 4              Filed 09/18/20    Page 8 of 25




the estimated harm to the U.S. economy identified in USTR’s investigation of unfair practices,

culminating in the imposition of duties on imports from China covered by List 1 and List 2.

       23.     On April 6, 2018, USTR published notice of its intent to impose “an additional

duty of 25 percent on a list of products of Chinese origin.” Notice of Determination and Request

for Public Comment Concerning Proposed Determination of Action Pursuant to Section 301:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 14,906, 14,907 (Apr. 6, 2018). The products on the proposed list

covered 1,333 tariff subheadings with a total value of “approximately $50 billion in terms of

estimated annual trade value for calendar year 2018.” Id. at 14,907. USTR explained: “The total

value of imports subject to the tariff increase is commensurate with an economic analysis of the

harm caused by China’s unreasonable technology transfer policies to the U.S. economy, as

covered by USTR’s Section 301 investigation.” OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, Under Section 301 Action, USTR Releases Proposed Tariff List on

Chinese Products (Apr. 3, 2018), available at https://ustr.gov/about-us/policy-offices/press-

office/press-releases/2018/april/under-section-301-action-ustr (emphasis added).

       24.     On June 20, 2018, USTR published notice of its final list of products subject to an

additional duty of 25% ad valorem. Notice of Action and Request for Public Comment

Concerning Proposed Determination of Action Pursuant to Section 301: China’s Acts, Policies,

and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg.

28,710-01 (June 20, 2018). This list is commonly referred to as “List 1.” USTR explained that it

had “narrow[ed] the proposed list in the April 6, 2018 notice to 818 tariff subheadings, with an

approximate annual trade value of $34 billion.” Id. at 28,711.



                                               -8-
            Case 1:20-cv-01572-N/A Document 4            Filed 09/18/20     Page 9 of 25




        25.      At the same time that it finalized List 1, USTR announced it intended to impose a

25% ad valorem duty on a second proposed list of Chinese products, explaining, “Including

these tariff subheadings in the Section 301 action would maintain the effectiveness of a $50

billion trade action.” Id. at 28,712. USTR announced a proposed “List 2” covering 284 tariff

subheadings with “an approximate annual trade value of $16 billion.” Id. at 28,711-12.

        26.      On August 16, 2018, USTR published notice of the final list of products subject to

an additional duty of 25% ad valorem, comprising “279 tariff subheadings” whose “annual trade

value . . . remains approximately $16 billion.” Notice of Action Pursuant to Section 301: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 40,823, 40,823-24 (Aug. 16, 2018). This list is commonly referred to as

“List 2.”

III.    List 3 and List 4

        27.      In the months that followed the announcement of USTR’s investigation,

Defendants expanded the scope of the tariffs imposed under Section 301 of the Trade Act to

cover imports worth more than $500 billion. This is ten times the amount USTR previously had

determined was “commensurate” with the “harm” caused by China’s unreasonable technology

transfer policies it investigated under Section 301. OFFICE OF THE UNITED STATES

TRADE REPRESENTATIVE, Under Section 301 Action, USTR Releases Proposed Tariff List

on Chinese Products (Apr. 3, 2018), available at https://ustr.gov/about-us/policy-offices/press-

office/press-releases/2018/april/under-section-301-action-ustr (emphasis added). As discussed

below, Defendants’ imposition of these additional tariffs had nothing to do with the unfair

practices USTR had investigated, but instead were premised on the tit-for-tat imposition of

retaliatory tariffs.

                                                 -9-
         Case 1:20-cv-01572-N/A Document 4               Filed 09/18/20      Page 10 of 25




       A.      List 3

       28.        Shortly after President Trump directed USTR in April 2018 to consider

imposing duties on $50 billion in Chinese products, China threatened to impose retaliatory

duties on the same value of imports from the United States. President Trump responded with the

following direction to USTR: “instructed the USTR to consider whether $100 billion of

additional tariffs would be appropriate under Section 301” due to “China’s unfair retaliation.”

               Rather than remedy its misconduct, China has chosen to harm our
               farmers and manufacturers. In light of China’s unfair retaliation, I
               have instructed the USTR to consider whether $100 billion of
               additional tariffs would be appropriate under section 301 and, if so,
               to identify the products upon which to impose such tariffs.

THE WHITE HOUSE, Statement from Donald J. Trump on Additional Proposed Section 301

Remedies (Apr. 5, 2018), available at https://www.whitehouse.gov/briefings-

statements/statement-president-donald-j-trump-additional-proposed-section-301-remedies/

(emphasis added).

       29.     When USTR finalized List 1 in mid-June 2018, President Trump warned China that

he would consider imposing additional tariffs on Chinese goods if China retaliated against the

United States. E.g., Vicki Needham & Max Greenwood, Trump Announces Tariffs on $50 Billion

in Chinese Goods, THE HILL (June 15, 2018), available at http://thehill.com/homenews/

administration/392421-trump-announces-tariffs-on-50-billion-in-chinese-goods (“The president

said the United States will pursue additional tariffs if China retaliates ‘such as imposing new tariffs

on United States goods, services or agricultural products; raising non-tariff barriers; or taking

punitive actions against American exporters or American companies operating in China.’”).

       30.     Following through on his warning, and before USTR even had a chance to

implement List 1 and List 2, President Trump on June 18, 2018 formally directed USTR to
                                                 -10-
         Case 1:20-cv-01572-N/A Document 4              Filed 09/18/20      Page 11 of 25




consider whether the United States should impose additional duties on products from China with

an estimated trade value of $200 billion. President Trump admitted China’s threatened retaliatory

“tariffs on $50 billion worth of United States exports” motivated his decision:

                China has determined that it will raise tariffs on $50 billion worth
                of United States exports. . . . This latest action by China clearly
                indicates its determination to keep the United States at a permanent
                and unfair disadvantage, which is reflected in our massive $376
                billion trade imbalance in goods. This is unacceptable.

THE WHITE HOUSE, Statement from the President Regarding Trade with China (June 18, 2018),

available at https://www.whitehouse.gov/briefings-statements/statement-president-regarding-

trade-china-2/ (emphasis added).

       31.      Acknowledging the purpose of the President’s directive, USTR expressly stated

that it would design the newly proposed duties to address China’s threatened retaliatory

measures, rather than any of the harms identified in its Section 301 investigation. OFFICE OF THE

UNITED STATES TRADE REPRESENTATIVE, USTR Robert Lighthizer Statement on the President’s

Additional China Trade Action (June 18, 2018), available at https://ustr.gov/about-us/policy-

offices/press-office/press- releases/2018/june/ustr-robert-lighthizer-statement-0 (explaining that,

although Lists 1 and 2 “were proportionate and responsive to forced technology transfer and

intellectual property theft by the Chinese” identified in the Section 301 investigation, the

proposed duties for a third list of products were necessary to respond to the retaliatory and

“unjustified tariffs” that China may impose to target “U.S. workers, farmers, ranchers, and

businesses”).

       32.      China then retaliated by imposing 25% ad valorem tariffs on $50 billion in U.S.

goods implemented in two stages of $34 billion and $16 billion on the same dates the United



                                                -11-
          Case 1:20-cv-01572-N/A Document 4                  Filed 09/18/20       Page 12 of 25




States began collecting its own 25% tariffs under List 1 (July 6, 2018) and List 2 (August 23,

2018).

         33.    About a week after China imposed its first round of retaliatory duties, USTR

published notice of its proposal to “modify the action in this investigation by maintaining the

original $34 billion action and the proposed $16 billion action, and by taking a further,

supplemental action” in the form of “an additional 10 percent ad valorem duty on [a list of]

products [from] China with an annual trade value of approximately $200 billion.” Request for

Comments Concerning Proposed Modification of Action Pursuant to Section 301: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83

Fed. Reg. 33,608-01, 33,608 (July 17, 2018). USTR invoked Section 307(a)(1)(C) of the Trade

Act, pursuant to which USTR “may modify or terminate any action, subject to the specific

direction, if any, of the President with respect to such action, . . . if . . . such action is being taken

under [Section 301(b)] of this title and is no longer appropriate.” Id. at 33,609 (citing 19 U.S.C. §

2417(a)(1)(c)). USTR initially set a deadline of August 17, 2018 for initial comments; August

20-23, 2018 for a public hearing; and August 30, 2018 for rebuttal comments. Id. at 33,608.

         34.    In its notice, USTR confirmed it had relied on China’s decision to impose

“retaliatory duties” as the primary basis for its proposed action:

                The Government of China has chosen to respond to the initial U.S.
                action in the investigation by imposing retaliatory tariffs on U.S.
                goods, instead of addressing U.S. concerns with the unfair practices
                found in the investigation.

                . . . In light of China’s response to the $50 billion action announced
                in the investigation . . . , it has become apparent that U.S. action at
                this level is not sufficient .

                . . . Supplemental action at a $200 billion level is in accord with the
                President’s direction. In addition, action at this level is appropriate
                in light of China’s announced retaliatory action ($50 billion) and
                                                 -12-
        Case 1:20-cv-01572-N/A Document 4              Filed 09/18/20     Page 13 of 25




               the level of Chinese goods imposed into the United States ($505
               billion in 2017). China’s retaliatory action covers a substantial
               percentage of U.S. goods exported to China ($130 billion in 2017).
               In order to enhance effectiveness, the level of the U.S. supplemental
               action must cover a substantial percentage of Chinese imports.

Id. at 33,608-09 (emphasis added). Although it pointed to China’s retaliatory measures, USTR

did not identify any increased burdens or restrictions on U.S. commerce resulting from the unfair

practices that USTR had investigated. See id.

       35.     USTR’s contemporaneous press statements corroborated the contents of its notice,

and emphasized the connection to retaliatory tariffs rather than to USTR’s investigative findings

under Section 301. For example, Ambassador Lighthizer stated that the proposed action came

“[a]s a result of China’s retaliation and failure to change its practice.” OFFICE OF THE UNITED

STATES TRADE REPRESENTATIVE, Statement by U.S. Trade Representative Robert Lighthizer on

Section 301 Action (July 10, 2018), available at https://ustr.gov/about- us/policy-offices/press-

office/press-releases/2018/july/statement-us-trade-representative.

       36.     That same day, President Trump suggested that the United States’ trade imbalance

with China supported the decision. @realDonaldTrump, TWITTER (July 10, 2018, 9:17 PM EDT),

https://twitter.com/realDonaldTrump/status/1005982266496094209. Over the following weeks,

President Trump also expressed his frustration over China’s purported manipulation of its currency

and national monetary policy, as well as his continued displeasure over China’s retaliatory tariffs

and the trade imbalance between the two nations. See, e.g., @realDonaldTrump, Twitter (July

20, 2018,    8:43 AM     EDT), https://twitter.com/realDonaldTrump/status/1020287981020729

344; @realDonaldTrump, TWITTER (July 20, 2018, 8:51 AM EDT), https://twitter.com/real




                                                -13-
         Case 1:20-cv-01572-N/A Document 4                Filed 09/18/20     Page 14 of 25




Donald Trump/status/1020290163933630464; @realDonaldTrump, TWITTER (July 25, 2018,

7:20 AM EDT), https://twitter.com/realDonaldTrump/status/1022079127799701504;

@realDonaldTrump, Twitter (July 25, 2018, 7:01 AM EDT), https://twitter.com/realDonald

Trump/status/1022074252999225344.

       37.     Within days of these statements, Ambassador Lighthizer announced that, in light of

China’s retaliatory duties, USTR would propose to increase the additional duty from 10% to 25%

ad valorem. Again, rather than address the practices USTR investigated pursuant to Section 301

of the Trade Act, Ambassador Lighthizer stated that China “[r]egrettably . . . has illegally retaliated

against U.S. workers, farmers, ranchers and businesses.” OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, Statement by U.S. Trade Representative Robert Lighthizer on Section 301

Action (Aug. 1, 2018), available at https://ustr.gov/about-us/policy-offices/press-office/press-

releases/2018/august/state ment-us-trade-representative.

       38.     On August 7, 2018, USTR, at the direction of President Trump, formally

proposed “raising the level of the additional duty in the proposed supplemental action from 10

percent to 25 percent.” Extension of Public Comment Period Concerning Proposed Modification

of Action Pursuant to Section 301: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 38,760, 38,760 (Aug. 7, 2018).

USTR also set new dates for a public hearing over six days ending on August 27, 2018. See id.;

see also OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Public Hearings on Proposed

Section 301 Tariff List (Aug. 17, 2018) (modifying hearing schedule), available at

https://ustr.gov/about-us/policy- offices/press-office/press-releases/2018/august/public-hearings-

proposed-section-301.



                                                 -14-
         Case 1:20-cv-01572-N/A Document 4              Filed 09/18/20     Page 15 of 25




       39.     USTR also adjusted the deadlines for the submission of written comments, setting

September 6, 2018—less than a month later—as the new deadline for both initial and rebuttal

comments from the public. 83 Fed. Reg. at 38,761. That adjustment, deviating from its past

practices, prevented both USTR and the public from considering initial comments at the hearing,

and left insufficient time for interested parties to review and respond to the initial comments filed

by other parties. USTR further limited each hearing participant to five minutes. Docket No.

USTR-2018-0026, https://beta.regulations.gov/document/USTR-2018-0026-0001. These

obstacles notwithstanding, approximately 350 witnesses appeared at the six-day hearing, and the

public submitted over 6,000 comments. Id.

       40.     Just eleven days after final comments were received on USTR’s proposed

rulemaking, President Trump announced he had directed USTR “to proceed with placing

additional tariffs on roughly $200 billion of imports from China.” THE WHITE HOUSE, Statement

from the President (Sep. 17, 2018) https://www.whitehouse.gov/briefings-statements/statement-

from-the-president-4/. Once again, the President made clear China’s retaliation to List 1 and List

2 motivated his decision, and he immediately promised to proceed with “phase three” of the

plan—an additional $267 billion tariff action—“if China takes retaliatory action against our

farmers or other industries.” Id.

       41.     On September 21, 2018, USTR published notice of the final list of products

subject to an additional duty. 83 Fed. Reg. at 47,974. USTR imposed a 10% ad valorem tariff

that was set to rise automatically to 25% on January 1, 2019. Id. This list is commonly referred

to as “List 3.” USTR determined that the List 3 duties would apply to all listed products that

enter the United States from China on or after September 24, 2018. Id. USTR did not respond to

any of the over 6,000 comments it received or any of the testimony provided by the roughly 350

                                                -15-
         Case 1:20-cv-01572-N/A Document 4                 Filed 09/18/20      Page 16 of 25




witnesses who testified during the public comment period for its proposed rulemaking leading up

to the promulgation of List 3. Id.

        42.     Instead, USTR for the first time cited Section 307(a)(1)(B) of the Trade Act,

which provides that USTR “may modify or terminate any action, subject to the specific direction

. . . of the President . . . taken under Section 301 if . . . the burden or restriction on United States

commerce of the denial of rights, or of the acts, policies, or practices, that are the subject of such

action has increased or decreased.” Id. (brackets omitted). USTR stated that the relevant burden

“continues to increase, including following the one-year investigation period,” adding that

“China’s unfair acts, policies, and practices include not just its specific technology transfer and

IP polices referenced in the notice of initiation in the investigation, but also China’s subsequent

defensive actions taken to maintain those policies.” Id. USTR also cited Section 307(a)(1)(C) of

the Trade Act, arguing China’s response to the $50 billion tariff action “has shown that the

current action no longer is appropriate” because “China openly has responded to the current

action by choosing to cause further harm to the U.S. economy, by increasing duties on U.S.

exports to China.” Id. at 47,975.

        43.     In the months that followed, China and the United States conducted trade

negotiations. Based on the progress made with China in those negotiations, the Trump

Administration announced in December 2018, and again in February 2019, that it would delay

the scheduled increase in the List 3 duty rate from 10% to 25%. Notice of Modification of Section

301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 65,198 (Dec. 19, 2018); Notice of Modification of Section

301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 84 Fed. Reg. 7,966 (Mar. 5, 2019).

                                                  -16-
         Case 1:20-cv-01572-N/A Document 4               Filed 09/18/20      Page 17 of 25




       44.     The trade negotiations ultimately failed. In May 2019, USTR announced its intent

to raise the tariff rate on List 3 goods to 25%. See Notice of Modification of Section 301 Action:

China's Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 84 Fed. Reg. 20,459 (May 9, 2019) (“List 3 Rate Increase Notice”); see also

Implementing Modification to Section 301 Action: China’s Acts, Policies, and Practices Related

to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 21,892 (May 15,

2019). The notice cited China’s decision to “retreat from specific commitments agreed to in

earlier rounds” of negotiations as the basis for the increase in the duty rate. List 3 Rate Increase

Notice, 84 Fed. Reg. at 20,459. Unlike with past imposition of new tariffs, USTR did not seek

public comment but rather simply summarily announced the increase. Id.

       45.     Recognizing that List 3 would cause substantial harm to U.S. companies and

consumers, as well as the U.S. economy, USTR in June 2019 invited the public to seek exclusions

from List 3 duties on a product-specific basis. Procedures for Requests to Exclude Particular

Products From the September 2018 Action Pursuant to Section 301: China’s Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg.

29,576 (June 24, 2019).

       46.     The duties imposed on products covered by List 3 remain in effect as of the date of

this Complaint, with the exception of the limited number of products for which USTR extended

its originally granted exclusions from the List 3 duties. See, e.g., Notice of Product Exclusion

Extensions: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 85 Fed. Reg. 48,600 (Aug. 11, 2020).

       B.      List 4



                                                 -17-
        Case 1:20-cv-01572-N/A Document 4              Filed 09/18/20     Page 18 of 25




       47.     On May 17, 2019, a mere eight days after it published notice of its decision to

increase the duty rate on imports covered by List 3, USTR announced its intent to proceed with

another list covering even more products subject to additional duties. Under USTR’s proposal,

this list would impose an additional duty of 25% ad valorem on products worth $300 billion.

Request for Comments Concerning Proposed Modification of Action Pursuant to Section 301:

China's Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 84 Fed. Reg. 22,564, 22,564 (May 17, 2019). USTR explained its decision was

motivated by China’s “retreat[] from specific commitments made in previous [negotiating]

rounds [and] announce[ment of] further retaliatory action against U.S. commerce.” Id.

       48.     USTR invited the public to comment on the proposed list and to participate in a

hearing. Id. The public submitted nearly 3,000 comments. Docket No. USTR-2019-0004,

https://beta.regulations.gov/document/USTR-2019-0004-0001. However, the timeline for

participation in the hearing left little room for meaningful input. USTR required witnesses to

submit drafts of their testimony by June 10, 2019, which was only seven days before the deadline

for written comments. And as it had done with its promulgation of List 3, USTR limited

witnesses to five minutes of testimony at the hearing for the proposed list that ultimately would

become List 4. Id.

       49.     On August 1, 2019, citing China’s failure to follow through on agricultural

purchases and to reduce exports of fentanyl flowing into the United States, President Trump

announced the List 4 tariffs would become effective September 1, 2019 at a rate of 10% ad

valorem. @realDonaldTrump, TWITTER (Aug. 1, 2019, 1:26 PM EDT), https://twitter.com/real

DonaldTrump/status/1156979446877962243 (noting a “small additional Tariff of 10% on the

remaining 300 Billion Dollars of goods and products coming from China into our Country”).

                                               -18-
         Case 1:20-cv-01572-N/A Document 4               Filed 09/18/20      Page 19 of 25




       50.     On August 20, 2019, USTR issued a final notice adopting what is commonly

referred to as “List 4” in two tranches. Notice of Modification of Section 301 Action: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 84 Fed. Reg. 43,304 (Aug. 20, 2019). List 4A would impose a 10% ad valorem duty

on goods worth roughly $120 billion, effective September 1, 2019. Id. at 43,304. List 4B would

impose a 10% ad valorem duty on the remaining goods (with limited exclusions “based on

health, safety, national security, and other factors”), effective December 15, 2019. Id. at 43,305.

As before, USTR did not meaningfully address any of the nearly 3,000 comments submitted or

any of the testimony provided by witnesses.

       51.     Instead, USTR again cited Section 307(a)(1)(B) and (C) of the Trade Act, stating

that it may modify its prior action taken pursuant to Section 301 of the Trade Act if (1) “[t]he

burden or restriction on United States commerce” imposed by the investigated foreign country

practice “has increased or decreased,” or (2) “the action . . . is no longer appropriate.” Id. at

43,304. But instead of finding any increased burden on U.S. commerce from the practices that

were the subject of USTR’s investigation, USTR merely pointed to “China’s subsequent

defensive actions taken to maintain those unfair acts, policies, and practices as determined in that

investigation,” including retaliatory tariffs on U.S. imports, retreating from commitments during

negotiations, and devaluing its currency. Id.

       52.     Just ten days later, USTR published notice of its decision to increase the tariff rate

applicable to goods covered by List 4A and List 4B from 10% to 15%. Notice of Modification of

Section 301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 45,821 (Aug. 30, 2019). USTR explained that

it increased the tariff rate because, shortly after it finalized List 4A and List 4B, “China responded

                                                 -19-
           Case 1:20-cv-01572-N/A Document 4            Filed 09/18/20     Page 20 of 25




by announcing further tariffs on U.S. goods.” Id. at 45,822. USTR once again cited China’s

retreat from its negotiation commitments and devaluation of its currency as grounds for action.

Id.

       53.     Between October 31, 2019, and January 31, 2020, USTR provided a portal for

importers to request exclusions from List 4 tariffs. Procedures for Requests To Exclude

Particular Products From the August 2019 Action Pursuant to Section 301: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation,

84 Fed. Reg. 57,144 (Oct. 24, 2019). On August 14, 2020, Peloton filed a request for an

extension of an exclusion from List 4 for parts and accessories for the exercise machines of

subheading 9501.91.0030. Just 14 days later, on August 28, 2020, the USTR denied Peloton’s

request.

       54.     On December 18, 2019, as a result of negotiating a limited trade agreement with

China, USTR published notice that it would “suspend indefinitely the imposition of additional

duties of 15 percent on products of China covered by” List 4B. Notice of Modification of Section

301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 84 Fed. Reg. 69,447, 69,447 (Dec. 18, 2019). USTR also stated its

intent to reduce the tariff rate applicable to products covered by List 4A. Id. Effective February

14, 2020, USTR reduced the applicable duty rate for List 4A, from 15% to 7.5%. Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 85 Fed. Reg. 3,741 (Jan. 22, 2020).

       55.     In the months that followed, the United States and China implemented the limited

trade agreement they negotiated near the end of 2019. OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, United States and China Reach Phase One Trade Agreement (Dec. 13, 2019),

                                                -20-
         Case 1:20-cv-01572-N/A Document 4              Filed 09/18/20      Page 21 of 25




https://ustr.gov/about-us/policy-offices/press-office/press-releases/2019/december/united-states-

and-china-reach.

        56.      The duties imposed on products covered by List 4A remain in effect as of the date

of this Complaint. Although the proposed duties on products covered by List 4B remain

suspended, President Trump has continued to threaten to impose them if China does not meet its

obligations under their limited trade deal. See, e.g., @realDonaldTrump, TWITTER (June 22, 2020,

10:22 PM EDT), https://twitter.com/realDonaldTrump/status/1275252814206447618 (“The

China Trade Deal is fully intact. Hopefully they will continue to live up to the terms of the

Agreement!”).

                                    STATEMENT OF CLAIMS

                                             COUNT ONE

     (DECLARATORY JUDGMENT—VIOLATION OF THE TRADE ACT OF 1974)

        57.      Paragraphs 1 through 56 are restated and incorporated by reference as if fully

stated herein.

        58.      The Declaratory Judgment Act authorizes any court of the United States to “declare

the rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).

        59.      The Trade Act of 1974 does not authorize the actions taken by Defendants that

resulted in the List 3 and List 4 tariffs.

        60.      Pursuant to Section 301 of the Trade Act, USTR may impose tariffs when it

determines that “an act, policy, or practice of a foreign country is unreasonable or discriminatory

and burdens or restricts United States commerce, and action by the United States is appropriate.”



                                                -21-
            Case 1:20-cv-01572-N/A Document 4            Filed 09/18/20      Page 22 of 25




19 U.S.C. § 2411(b). USTR failed to predicate its actions giving rise to List 3 and List 4 on any

such determination.

           61.   If USTR concludes upon investigation that a foreign country maintains an unfair

trade practice, Section 304 of the Trade Act requires USTR to “determine what action, if any,” to

take within “12 months after the date on which the investigation is initiated.” 19 U.S.C. §

2414(a)(1)(B), (2)(B). USTR’s actions giving rise to List 3 and List 4 occurred in September

2018 and August 2019, respectively. Both thus were taken over a year after USTR initiated the

underlying Section 301 investigation on August 18, 2017.

           62.   Section 307 of the Trade Act authorizes USTR to “modify or terminate” an action

taken pursuant to Section 301(b) of the Trade Act when the burden imposed on U.S. commerce

from the foreign country’s investigated unfair acts, policies, or practices increases or decreases.

19 U.S.C. § 2417(a)(1)(B). Section 307 of the Trade Act, however, does not permit Defendants to

increase tariffs for reasons unrelated to the acts, policies, or practices that USTR investigated

pursuant to Section 301 of the Trade Act. Congress did not authorize USTR to escalate its initial

investigatory findings into a ten-fold increase in the volume of imports subject to Section 301

tariffs.

           63.   Section 307 of the Trade Act also authorizes USTR to “modify or terminate” an

action taken pursuant to Section 301(b) of the Trade Act if the initial action taken by USTR “is no

longer appropriate.” 19 U.S.C. § 2417(a)(1)(C). Section 307 of the Trade Act does not authorize

Defendants to increase tariff actions that are no longer “appropriate,” but rather only to delay,

taper, or terminate such actions.

           64.   Plaintiff is therefore entitled to a declaratory judgment that Defendants’ actions

giving rise to List 3 and List 4 are ultra vires and contrary to law.

                                                 -22-
         Case 1:20-cv-01572-N/A Document 4               Filed 09/18/20      Page 23 of 25




                                           COUNT TWO

             (VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT)

       65.       Paragraphs 1 through 64 are restated and incorporated by reference as if fully

stated herein.

       66.       The APA authorizes the Court to hold unlawful and set aside agency action that is:

“(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)

contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. § 706(2).

       67.       Defendants exceeded the authority granted by the Trade Act in promulgating List 3

and List 4 and therefore acted “not in accordance with the law” and “in excess of statutory

authority” for the reasons set forth in Count One.

       68.       Defendants failed to offer any evidence for any asserted “increased burden” from

China’s intellectual property policies and practices that were the subject of USTR’s Section 301

investigation.

       69.       Defendants also promulgated List 3 and List 4 in an arbitrary and capricious

manner because they did not provide a sufficient opportunity for comment, failed to meaningfully

consider relevant factors when making their decisions, and failed to adequately explain their

rationale. Defendants’ preordained decision-making resulted in the unlawful imposition of tariffs

on imports covered by List 3 and List 4 whose value exceeds $500 billion.

                                                ***




                                                 -23-
        Case 1:20-cv-01572-N/A Document 4               Filed 09/18/20        Page 24 of 25




                                  PRAYER FOR RELIEF

      Wherefore, Plaintiff respectfully requests that this Court

        (1)    declare that Defendants’ actions resulting in tariffs on products covered by List

               3 and List 4 are unauthorized by, and contrary to, the Trade Act;

        (2)    declare that Defendants arbitrarily and unlawfully promulgated List 3 and List

               4 in violation of the APA;

        (3)    vacate the List 3 and List 4 rulemakings;

        (4)    order Defendants to refund, with interest, any duties paid by Plaintiff pursuant

               to List 3 and List 4;

        (5)    permanently enjoin Defendants from applying List 3 and List 4 against Plaintiff

               and collecting any duties from Plaintiff pursuant to List 3 and List 4;

        (6)    award Plaintiff their costs and reasonable attorney fees; and

        (7)    grant such other and further relief as may be just and proper.

                                       Respectfully submitted,

                                       /s/ Kari M. Rollins
                                       Kari M. Rollins
                                       SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                       30 Rockefeller Plaza
                                       New York, NY 10112-0015
                                       Telephone: (212) 653-8700
                                       Facsimile: (917) 438-6173
                                       krollins@sheppardmullin.com

                                       Christopher M. Loveland
                                       SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                       2099 Pennsylvania Avenue, N.W. Suite 100
                                       Washington, DC 20006-6801
                                       Telephone: (202) 747-1900
                                       Facsimile: (202) 747-1901
Dated: September 18, 2020              cloveland@sheppardmullin.com

                                       Counsel to Peloton Interactive, Inc.
                                                -24-
      Case 1:20-cv-01572-N/A Document 4   Filed 09/18/20   Page 25 of 25




OF COUNSEL:
Fatema K. Merchant, Esq.
Nikole R. Snyder, Esq.
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
2099 Pennsylvania Avenue, N.W.
Suite 100
Washington, DC 20006-6801
Telephone: (202) 747-1900
Facsimile: (202) 747-1901
fmerchant@sheppardmullin.com
nsnyder@sheppardmullin.com




                                   -25-
